Citation Nr: 0920855	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-05 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a deviated septum.

5.  Entitlement to service connection for chronic nose 
bleeds.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for infertility.

8.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

9.  Entitlement to an initial evaluation in excess of 60 
percent for lumbar spondylosis with degenerative disc 
disease.

10.  Entitlement to specially adapted housing.

11.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 
1983.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 2000, July 2001, July 2003 and 
December 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, and 
Los Angeles, California.  

The Veteran's appeal initially included claims of entitlement 
to service connection for heart, cervical spine, psychiatric 
and kidney disorders.  However, in a rating decision dated 
March 2006, the RO granted these claims.  They are thus not 
before the Board for appellate review.  

The Veteran testified in support of the claims now on appeal 
before a Decision Review Officer (DRO) during an informal 
conference held at the RO in April 2005.  According to an 
April 2004 DRO Conference Report, the Veteran agreed to this 
conference in lieu of a formal hearing before the DRO, which 
the Veteran initially requested.  

During the course of this appeal, the Veteran also requested 
a hearing before the Board at the RO.  In a written statement 
received at the RO in June 2007, the Veteran withdrew his 
request for such a hearing and asked that his appeal be sent 
to the Board as soon as possible.  The Board thus deems the 
Veteran's Board hearing request withdrawn pursuant to 38 
C.F.R. § 20.702(e) (2008).  It is additionally noted that the 
liver claim was formally withdrawn at that time.  

In a formal application dated February 2002 and written 
statements received at the RO in October 2006 and November 
2008, the Veteran raised additional claims for review, 
including entitlement to a clothing allowance and service 
connection for traumatic brain injury.  In a note attached to 
the February 2002 application, the RO mentioned that it was 
not planning to take action on the claim until the service 
connection claims were decided, but, thereafter, it refrained 
from following up by considering the pending claim.  The 
Board now refers both the pending and raised claims to the RO 
for appropriate action.

The Board addresses the claims of entitlement to service 
connection for tinnitus, migraine headaches, a deviated 
septum, chronic nose bleeds, and infertility/sterility, 
entitlement to an initial evaluation in excess of 60 percent 
for lumbar spondylosis with degenerative disc disease, and 
entitlement to specially adapted housing in the REMAND 
section of this decision, below, and REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  On April 20, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal on the 
claim of entitlement to service connection for a liver 
disorder.

3.  Bilateral hearing loss is not related to the Veteran's 
period of active service, including in-service noise 
exposure.

4.  Sensorineural hearing loss did not manifest to a 
compensable degree within a year of the Veterans discharge 
from service.

5.  The Veteran is not service connected for blindness in 
both eyes with 5/200 visual acuity or less, or for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for a liver 
disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 
3.385 (2008).

3.  The criteria for entitlement to a special home adaptation 
grant are not met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.350, 3.809a (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection - Liver

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  The appellant or his 
authorized representative may request a withdrawal.  38 
C.F.R. § 20.204 (2008).  

In this case, on April 20, 2005, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the Veteran that he wished to withdraw his appeal on the 
claim of entitlement to service connection for a liver 
disorder.  There thus remain no allegations of errors of fact 
or law for appellate consideration and the Board does not 
have jurisdiction to review the appeal on the withdrawn 
claim.  The claim must therefore be dismissed.

II.  Claims for Service Connection - Hearing Loss 
& Special Home Adaptation Grant

A.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (codified at 38 
C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated May 2001 and May 2005.  
The RO sent the latter communication  before issuing the 
December 2005 denial on the specially adapted housing claim.  
The RO sent the former letter after initially deciding the 
claim for service connection for bilateral hearing loss in a 
rating decision dated June 2000.  Such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  At the time of the June 2000 rating 
decision, the VCAA was not in effect; therefore, the RO did 
not err by providing the Veteran remedial notice on the claim 
then denied.  

The content of the notice letters, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
March 2006, reflects compliance with pertinent regulatory 
provisions, noted above.  In the letters, the RO acknowledged 
the Veteran's claims, notified the Veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO provided the Veteran 
all necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence.

Based on the above, no further development is required with 
respect to the duty to notify.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any additional 
information or evidence to secure in support of his claims.  
The RO also conducted medical inquiry in support of the 
Veteran's claim for service connection for hearing loss by 
affording the Veteran a VA examination, during which an 
examiner addressed the etiology of the hearing loss.  The 
Veteran does not now claim that the report of this 
examination is inadequate to decide this claim.  

The RO did not conduct medical inquiry in support of the 
Veteran's claim for a special home adaptation grant by 
obtaining a medical opinion or affording the Veteran a VA 
examination.  However, given that there is sufficient 
evidence to proceed in adjudicating this claim, such 
development is not necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

B.  Analysis of Claims

1.  Claim for Service Connection

The veteran claims entitlement to service connection for 
bilateral hearing loss.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including organic disease of the nervous system, 
which includes sensorineural hearing loss, if it is shown 
that a veteran served continuously for 90 days or more during 
a period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to written statements submitted during the course 
of this appeal, the Veteran developed hearing loss during his 
period of active service, secondary to either excessive noise 
exposure from working on the flight decks of an aircraft 
carrier and on airport flight lines on land, or from an 
electrocution by 440 volts of raw dark edge power, which 
occurred while he was serving on the USS America and 
preparing an aircraft for launch.  Allegedly, when separating 
from active service, he underwent a quick and incomplete 
physical.  At that time, he was told that if he wanted to 
apply for a Physical Evaluation Board, he would have to stay 
in service for six more months.  The Veteran questions why 
the RO denied his claim for service connection for hearing 
loss despite evidence showing that VA physicians issued him 
hearing aids for defective hearing.  He asserts that these 
physicians told him that his hearing loss was due to the 
aircraft on which he worked and the carriers to which he was 
attached.

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In this case, the Veteran's post-service treatment records, 
including VA outpatient treatment records dated since 2000 
and a report of VA audiological examination conducted in 
October 2005, confirm that the Veteran currently has 
bilateral hearing loss by VA standards.  The question is thus 
whether this hearing loss is related to the Veteran's active 
service, including any in-service noise exposure and/or the 
electrocution.  

His service personnel records reflect that, while in service, 
he worked on an airborne carrier, including on the flight 
deck, as part of an early warning squadron, the duties of 
which likely exposed him to noise.  During this time period, 
he did not report noise exposure or acoustic trauma and was 
not diagnosed with hearing loss in either ear.  His service 
treatment records reflect that, as alleged, during service in 
June 1981, he suffered electrical shock.  More specifically, 
while working in the flight deck hummer hole and removing 
LOX, personnel connected electric power to the plane, causing 
the injury.  In minutes, he received treatment, including a 
check of his pupils and pulse, both of which were normal.  
The examining corpsman advised the Veteran to return to duty 
(no limitations) and to return for further treatment if he 
experienced complications.  Thereafter, including on 
separation examination conducted in May 1983, the Veteran did 
not report any associated problems.  Audiometric testing was 
clinically normal at that time.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.)
 
One medical professional, the VA examiner/audiologist who 
evaluated the Veteran in October 2005, discussed the etiology 
of the Veteran's hearing loss.  After considering the 
Veteran's reported history of in-service noise exposure and 
severe electrical shock, which reportedly necessitated six 
months of hospitalization (not substantiated by the record), 
he concluded that it was not likely that the Veteran's 
hearing loss had its origins during military service.  The 
examiner based this conclusion on in-service audiometric 
tests dated from 1979 to 1982, all of which reflect normal 
hearing.  The examiner further believed that such hearing 
loss would have manifested immediately following the electric 
shock, and also observed the fact that, after the shock, the 
Veteran did not incur further noise exposure.   As such 
opinion was offered following a review of the record, and 
after an objective examination, and as it was accompanied by 
a clear rationale, it is found to be highly probative.

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner.  As noted above, to prevail in a claim 
for service connection, a claimant must submit competent 
evidence establishing that he has a current disability 
resulting from service.  In this case, the medical evidence 
does not substantiate the Veteran's assertions that his 
bilateral hearing loss is related to his active service.  

Occasionally, lay assertions may be considered competent 
evidence on a question of etiology or diagnosis.  This occurs 
when: (1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to state that he was 
exposed to excessive noise in service, but he does not 
possess a recognized degree of medical knowledge to diagnose 
hearing loss by VA standards or etiologically relate that 
condition to his active service, including the noise and/or 
electrocution.  In any event, even his earlier actions do not 
support his assertions in this regard.  He did not report 
noise exposure or hearing loss until 2000, two decades after 
service. 

The Board thus finds that the Veteran's bilateral hearing 
loss is not related to his active service, including any in-
service noise exposure or electrocution.  The Board also 
finds that such loss did not manifest to a compensable degree 
within a year of the Veteran's discharge from service.  Based 
on these findings, the Board concludes that bilateral hearing 
loss was not incurred in or aggravated by active service and 
may not be presumed to have been so incurred.  A 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The benefit-
of-the-doubt rule is thus not for application.  

2.  Claim for Special Home Adaptation Grant

The Veteran seeks a home adaptation grant of $50,000 for the 
purpose of either widening the doorways in his home and 
building wheelchair ramps there, or purchasing a new, 
handicapped-accessible home.  He believes that he is entitled 
to this grant based on his worsening service-connected 
disabilities, which render him unemployable and unable to 
move around his home, including up and down the steps.    

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may qualify 
for a special home adaptation grant.  To do so, the evidence 
must show permanent and total service-connected disability 
that is due to either blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a(b) (2009).

In this case, the Board has not yet decided whether the 
Veteran is entitled to specially adapted housing; however, 
assuming (without deciding) that he is not, he does not 
qualify for a special home adaptation grant.  The Veteran is 
service connected for low back, cervical spine, psychiatric, 
cardiac and renal disabilities, collectively rated 90 percent 
disabling, but he is not permanently and totally disabled due 
to either blindness or the anatomical loss or loss of use of 
both hands.

Based on this finding, the Board concludes that criteria for 
entitlement to a special home adaptation grant are not met.  
A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

The appeal on the claim of entitlement to service connection 
for a liver disorder is dismissed.

Service connection for bilateral hearing loss is denied.

A special home adaptation grant is denied.  


REMAND

The Veteran claims entitlement to service connection for 
tinnitus, migraine headaches, a deviated septum, chronic nose 
bleeds, GERD, and infertility/sterility, entitlement to an 
initial evaluation in excess of 60 percent for lumbar 
spondylosis with degenerative disc disease, and entitlement 
to specially adapted housing.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, it is noted that, although a notice of disagreement on 
the GERD claim was clearly received in March 2004, timely to 
the July 2003 rating on appeal, no statement of the case was 
ever issued pursuant to 38 C.F.R. § 19.26 (2008).

In such cases, the Court has indicated that the proper action 
is to REMAND the issue to the RO for appropriate action. See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Moreover, as it does not appear that complete and appropriate 
notice was ever issued on this claim, such notice should be 
sent prior to sending out the statement of the case.  The 
notice should address both direct and secondary service 
connection, as the Veteran's assertions reflect both theories 
of entitlement.  

Second, in a VA Form 21-4138 (Statement in Support of Claim) 
received at the RO in March 2006, the Veteran indicated that 
he was then receiving treatment at the VA in Loma Linda for, 
in part, a deviated septum, chronic nosebleeds, migraines, 
ringing in the ears and a lumbar spine disability.  Records 
of this treatment are not in the claims file and, being 
pertinent to some of the claims being remanded, must be 
secured on remand.  

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  The RO afforded the Veteran examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide these claims.  For 
instance, since the Veteran underwent the VA spine 
examination in September 2005, he has stated that his low 
back disability has worsened, resulting in the loss or loss 
of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  Another examination is thus necessary so that 
the Board can determine the current level of impairment 
caused by the low back disability and whether such disability 
entitles the Veteran to specially adapted housing.

In addition, the Veteran claims that his tinnitus is related 
to in-service noise exposure and/or electrocution.  The 
reports of examinations already of record, including one from 
the Veteran's October 2005 VA audiological examination, do 
not include opinions discussing these contended 
relationships.    

The Veteran also claims that he is infertile/sterile and has 
headaches, a deviated septum and chronic nosebleeds secondary 
to the electrocution.  However, the record contains 
conflicting evidence regarding whether he has the first 
disorder and whether the electrocution was as severe as the 
Veteran is claiming.  According to his service treatment 
records, in June 1981, the Veteran was in a flight deck 
hummer hole when someone connected electric power to the 
plane, causing the Veteran to suffer an electrical shock.  He 
received immediate medical treatment, during which it was 
determined that there was no injury.  The examining medical 
professional advised an immediate return to duty and a 
subsequent return to the clinic if the Veteran experienced 
any complications.  

The Veteran now contends that this electrical shock 
necessitated long-term hospitalization and resulted in severe 
residuals; however, his service treatment records show no 
further complaints associated with the shock.  The reports of 
VA examinations already of record include opinions based on 
the Veteran's reported history of the electrical shock 
incident, which is unsubstantiated.  Moreover, these opinions 
do not take into account the Veteran's pre-service automobile 
accident at age 8, which resulted in right eye and nose 
injuries and skull trauma, by addressing whether any current 
headaches, deviated septum and chronic nose bleeds preexisted 
service and worsened in severity therein.  


Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the Veteran VCAA notice 
pertaining to his claim for service 
connection for GERD, which, in part, 
advises him to submit a competent medical 
opinion (based on a review of the claims 
file, clinical evidence of record, and 
well-reasoned rationale) linking his GERD 
to his period of active service, or a 
service-connected disability.  

2.  Following the above, take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the July 2003 rating 
decision denying service connection for 
GERD, to include consideration of both 
direct and secondary service-connection. 
The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if the Veteran wishes 
to complete an appeal from that 
determination. 

3.  Request, obtain and associate with 
the claims file records of the Veteran's 
recent (since 2005) treatment for a 
deviated septum, chronic nosebleeds, 
migraines, ringing in the ears and a 
lumbar spine disability at the VA Loma 
Linda facility.

4.  If an appeal is perfected on the GERD 
claim, then schedule the Veteran for a VA 
examination 
in support of his claim for service 
connection for GERD.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran has 
GERD;  

b) if so, offer an opinion as to 
whether such disorder is at least as 
likely as not related to the 
Veteran's active service, including 
a documented electrical shock;  

c) if not related to active service, 
offer an opinion as to whether such 
disorder is proximately due to or 
the result of the Veteran's service-
connected psychiatric disability; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

5.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for tinnitus.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the Veteran has 
tinnitus;  

b) if so, offer an opinion as to 
whether such disorder is at least as 
likely as not related to the 
Veteran's active service, including 
exposure to excessive noise while 
working on flight decks and airport 
flight lines and a documented 
electrical shock;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

6.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for 
infertility/sterility.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran is 
infertile/sterile;  

b) if so, offer an opinion as to 
whether such disorder is at least as 
likely as not related to the 
Veteran's active service, including 
a documented electrical shock;  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided; and

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

7.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for headaches, a 
deviated septum and nose bleeds.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the Veteran has 
headaches, a deviated septum and/or 
chronic nosebleeds;  

b) if so, offer an opinion as to 
whether any such disorder is at 
least as likely as not related to 
the Veteran's active service, 
including a documented electrical 
shock;  

c) if not, discuss the significance 
of the Veteran's documented pre-
service automobile accident, during 
which the Veteran suffered right eye 
and nose injuries and skull trauma, 
and determine whether the headaches, 
deviated septum and/or chronic 
nosebleeds preexisted service and 
worsened in severity therein, 
including after the Veteran 
sustained the documented electrical 
shock; 

d) discuss whether the Veteran's 
account of the in-service 
electrocution is credible given 
service treatment records showing no 
injury secondary to an electrical 
shock and immediate return to duty; 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

8.  Arrange for the Veteran to undergo VA 
examinations in support of his claims for 
a higher initial evaluation for a low 
back disability and specially adapted 
housing.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all lumbar spine 
symptomatology, including, if 
appropriate, ankylosis and nerve 
damage;  

b) identify all affected nerves and 
characterize the nerve damage as 
mild, moderate, moderately severe or 
severe; 

c) consider whether the Veteran's 
lumbar spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically, and indicate whether 
such loss is equivalent to 
unfavorable ankylosis; 

d) describe the impact of the 
Veteran's lumbar spine symptoms on 
his daily activities and 
employability, including during 
flare-ups and on repetitive use;  

e) specifically indicate 
whether the Veteran's low back 
disability results in permanent 
and total disability due to the 
loss or loss of use of both 
lower extremities, or the loss 
or loss of use of one lower 
extremity together with 
residuals of organic disease or 
injury which so affect the 
functions of balance or 
propulsion, such as to preclude 
locomotion without the aid of 
braces, crutches, canes or a 
wheelchair; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.
 
9.  Readjudicate the claims being 
remanded.  Thereafter, if any benefit 
sought is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


